              Case 2:18-cr-00166-TLN Document 65 Filed 10/09/20 Page 1 of 4


 1   Dina L. Santos, SBN 204200
     A Professional Law Corporation
 2   455 Capitol Mall, Suite 802
     Sacramento, CA 95814
 3   Telephone: (916) 447-0160
     Facsimile: (916) 447-2988
 4

 5   Attorney for:
     EDUARDO CARTAGENA
 6
                                IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                          CASE NO. 18-CR-00166 TLN-02
10
                                  Plaintiff,            STIPULATION AND ORDER TO MODIFY
11                                                      CONDITIONS OF PRETRIAL RELEASE
                           v.
12
     EDUARDO CARTAGENA
13                                Defendant

14

15

16                It is hereby stipulated by Counsel for the Government, Assistant United States Attorney,
17         Christina McCall and Defense Counsel, Dina L. Santos; Counsel for Defendant, Eduardo
18
           Cartagena, that the below conditions be modified as follows:
19

20
                   7. You must participate in the following location monitoring program component and
21         abide by all the requirements of the program, which will include having a location monitoring
           unit installed in your residence and a radio frequency transmitter device attached to your person.
22         You must comply with all instructions for the use and operation of said devices as given to you
           by the Pretrial Services Agency and employees of the monitoring company. You must pay all or
23         part of the costs of the program based upon your ability to pay, as determined by the pretrial
           services officer;
24
                    8. CURFEW: You must remain inside your residence every day from 1:00pm to
25         9:00am, or as adjusted by the pretrial services officer for medical needs or treatment, religious
           services, meetings with your attorney or defense investigator with prior notice to pretrial services
26         of the times and dates of the meetings; and court appearances pre-approved by the pretrial
           services officer.
27

28                All other conditions would remain in full force and effect.
                                                      1

30
              Case 2:18-cr-00166-TLN Document 65 Filed 10/09/20 Page 2 of 4


 1

 2                Pretrial Services has been advised of this modification and is supportive of this
 3
           modification. The amended special conditions of release are attached.
 4

 5    Dated: October 8, 2020                               /s/ Dina L. Santos
                                                           DINA SANTOS, ESQ.
 6                                                         Attorney for Eduardo Cartagena

 7

 8

 9
     Dated: October 8, 2020                             /s/ Christina McCall
10                                                      CHRISTINA MCCALL
                                                        Assistant United States Attorney
11

12
                                                   ORDER
13

14
     IT IS SO ORDERED:
15

16   Dated: October 8, 2020
17

18

19

20

21   ///
22
     ///
23
     ///
24
     ///
25
     ///
26

27

28
                                                       2

30
           Case 2:18-cr-00166-TLN Document 65 Filed 10/09/20 Page 3 of 4


 1

 2                   AMENDED SPECIAL CONDITIONS OF RELEASE
                                                           Re: Cartagena, Eduardo
 3
                                                           No.: 2:18-CR-00166-TLN
 4                                                         Date: October 7, 2020
     1. You must report to and comply with the rules and regulations of the Pretrial Services Agency;
 5
     2. You must restrict your travel to Eastern District of California and the District of Ohio unless
 6
        otherwise approved in advance by the pretrial services officer;
 7
     3. You must surrender your Passport and not apply for or obtain a passport or any other travel
 8      documents during the pendency of this case;
 9
     4. You must not possess, have in your residence, or have access to a firearm/ammunition, destructive
10      device, or other dangerous weapon; additionally, you must provide written proof of divestment of
        all firearms/ammunition currently under your control;
11
     5. You must refrain from excessive use of alcohol or any use of a narcotic drug or other controlled
12
        substance without a prescription by a licensed medical practitioner; and you must notify Pretrial
13      Services immediately of any prescribed medication(s). However, medicinal marijuana prescribed
        and/or recommended may not be used;
14

15   6. You must report any contact with law enforcement to your pretrial services officer within 24 hours;

16   7. You must participate in the following location monitoring program component and abide by
        all the requirements of the program, which will include having a location monitoring unit
17
        installed in your residence and a radio frequency transmitter device attached to your person.
18      You must comply with all instructions for the use and operation of said devices as given to you
        by the Pretrial Services Agency and employees of the monitoring company. You must pay all
19
        or part of the costs of the program based upon your ability to pay, as determined by the pretrial
20      services officer;

21   8. CURFEW: You must remain inside your residence every day from 1:00pm to 9:00am, or as
        adjusted by the pretrial services officer for medical needs or treatment, religious services,
22
        meetings with your attorney or defense investigator with prior notice to pretrial services of the
23      times and dates of the meetings; and court appearances pre-approved by the pretrial services
        officer.
24
     9. You are released to the third-party custody of, Rohan Baichu, and you must reside with him in
25
        Columbus, Ohio, and not move or absent yourself from this residence for more than 24 hours
26      without the prior approval of the pretrial services officer;

27   10. Your release shall be delayed until the posting of both bonds;
28
                                                     3

30
           Case 2:18-cr-00166-TLN Document 65 Filed 10/09/20 Page 4 of 4


 1   11. You shall report to the Pretrial Services office in Sacramento on the first business day following
         your release from custody at 9:00am and you shall follow all instructions given to you by the
 2       Pretrial Services Agency in Sacramento for your travel to the Southern District of Ohio.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4

30
